DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Response to arguments
Applicant’s amendments, filed 12/06/2021 have been entered and fully considered. In light of applicant’s amendments, the previously made rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejections are made further in view of newly cited prior art, Kuroyanagi and applicant’s arguments related to the newly made amendments based on previously cited prior arts have been rendered moot because new grounds of rejections have now been made to address the newly submitted amendments by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al., US 2017/0344543 in view of Barabash et al., US 2016/0173535 further in view of Dhir, US 2012/0308139 further in view of D’Ercoli et al., US 2019/0043149 further in view of Kuroyanagi et al., US 2007/0180236.
Regarding claim 1, Inata discloses an electronic device (device 2, fig. 1) comprising: a communication circuit (fig. 2); a memory (RAM, fig. 2); and at least one processor (CPU 11, fig. 2) functionally connected to the communication circuit and the memory, wherein the at least one processor (see fig. 2) is configured to: control the communication circuit to receive a request related to transmission of a first image from a first external device to a second external device (paragraphs 73-85).
Inata fails to disclose receive a first image from a first external device and control the memory to store the first image, based on the request, identify a policy of the second external device associated with a processing of the first image, and when the policy satisfies a first specified condition, generate a second image by modifying at least one object included in a raw image corresponding to the first image in accordance with a first technique and control the communication circuit to transmit a the second image to the warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the first technique or the second technique required by the second external device, to the second image or the third image, and 2Appl. No.: 16/219,052 Response dated: December 6, 2021 Reply to Office Action of: October 7, 2021 wherein the digital mark is stored in specified form associated with the identified policy and one of the first technique and the second technique.
However, Barabash teaches based on a request, identify a policy of the second external device associated with a processing of the first image, and when the policy satisfies a first specified condition (paragraphs 26-36, 46-52), control the communication circuit to transmit a second image to the second external device, wherein, when the policy satisfies a second specified condition at least one processor is further configured to control the communication circuit to transmit a third image to the second external device (paragraphs 26-36, 46-52).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash. The motivation for the skilled artisan in doing so is to defining and enforcing context-aware network 
Inata and Barabash fail to further teach receive a first image from a first external device and control the memory to store the first image, and when the policy satisfies a first specified condition, generate a second image by modifying at least one object included in a raw image corresponding to the first image in accordance with a first technique and control the communication circuit to transmit a the second image to the second external device, wherein the second image comprises the at least one object being modified by a first technique, wherein, when the policy satisfies a second specified condition, the at least one processor is further configured to generate a third image by modifying the at least one object included in the raw image corresponding to the first image in accordance with a second technique and control the communication circuit to transmit a third image to the second external device, and 2Appl. No.: 16/219,052 Response dated: December 7, 2020 Reply to Office Action of: October 9, 2020wherein the third image comprises the at least one object being modified by the second technique and wherein the at least one processor is further configured to insert a digital mark warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the first technique or the second technique required by the second external device, to the second image or the third image, and 2Appl. No.: 16/219,052 Response dated: December 6, 2021 Reply to Office Action of: October 7, 2021 wherein the digital mark is stored in specified form associated with the identified policy and one of the first technique and the second technique.
However, Dhir teaches receive a first image from a first external device and control the memory to store the first image (fig. 6, 601 paragraphs 48-50, request is received 
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash and modified imaging techniques as taught by Dhir. The motivation for the skilled artisan in doing so is to defining and enforcing context-aware network service policies as taught by Barabash at paragraph 2 and to have a versatile image processing environment as taught by Dhir. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Barabash & Dhir to reach the aforementioned advantage.
Inata, Barabash and Dhir fail to further teach wherein the at least one processor is further configured to insert a digital mark warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the first technique or the second technique required by the second external device, to the second image or the third image, and 2Appl. No.: 16/219,052 Response dated: December 6, 2021 Reply to Office Action of: October 7, 2021 wherein the digital mark is stored in specified form associated with the identified policy and one of the first technique and the second technique.
However, D’Ercoli teaches wherein the at least one processor (processing unit 702 with control unit 700, paragraph 64) is further configured to insert a digital mark warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed to the second image or the third image (paragraph 6, identifying the modified first region of interest within the watermarked electronic image, the modified first region of interest including the first electronic representation of the coded information, and identifying the modified second region of interest within the watermarked electronic image, the modified second region of interest including the second electronic representation of the part of the outer surface of the object; determining a first marked descriptor from the modified first region of interest identified and determining a second marked descriptor from the modified second region of interest identified; attempting to retrieve a second extracted mark from the first marked descriptor; attempting to retrieve a first extracted mark from the second marked descriptor; comparing the first extracted mark to the first original mark, and if the first extracted mark does not equal the first original mark and comparing the first original descriptor to the first marked descriptor to identify modifications within the modified first region of interest of the watermarked electronic image received at the second point in time).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash and modified imaging techniques as taught by Dhir and digital watermarking techniques as taught by D’Ercoli. The motivation for the skilled artisan in doing so is to defining and enforcing context-aware network service policies as taught by Barabash at paragraph 2 and to have a versatile image processing environment as taught by Dhir and such that watermarks may be discretely embedded within the digital image, and may be used to indicate the origins and/or recipient of the digital image as taught by D’Ercoli at paragraph 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Barabash & Dhir & D’Ercoli to reach the aforementioned advantage.
Inata, Barabash, Dhir and D’Ercoli fail to further teach having digital mark warranting that the modification is performed in accordance with the first technique or the second technique required by the second external device, and 2Appl. No.: 16/219,052 Response dated: December 6, 2021 Reply to Office Action of: October 7, 2021wherein the digital mark is stored in specified form associated with the identified policy and one of the first technique and the second technique.
However, Kuroyanagi teaches having a digital mark warranting that the modification is performed in accordance with the first technique or the second technique required by the second external device (paragraph 167, figs, 16-20, note that it is determined whether to encrypt the data or not and data is modified/encrypted in accordance with security setting preference of external destination device), and 2Appl. No.: 16/219,052 Response dated: December 6, 2021 Reply to Office Action of: October 7, 2021 wherein the digital mark is stored in specified form associated with the identified policy and one of the first technique and the second technique (paragraph 167, figs, 16-20, note that  encrypted data is stored in encryption form associated with security policy preference as required by the external destination device).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash and modified imaging techniques as taught by Dhir, digital watermarking techniques as taught by D’Ercoli and encryption policy preference techniques as taught by Kuroyanagi. The motivation for the skilled artisan in doing so is to defining and enforcing context-aware network service policies as taught by Barabash at paragraph 2 and to have a versatile image processing environment as taught by Dhir and such that watermarks may be discretely embedded within the digital image, and may be used to indicate the origins and/or recipient of the digital image as taught by D’Ercoli at paragraph 2 and to be able to let the user not perform the same designation operations two times when encryption is required/not required in order to avoid burdensome operations as taught by Kuroyanagi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, Inata with D’ercoli further teaches identify format information corresponding to the second external device; and generate the second image in accordance with the identified format information (Inata, paragraphs 90-91, 117-119), wherein the digital mark includes a form that is in accordance with the policy (D’ercoli, paragraph 6).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include digital watermarking techniques as taught by D’Ercoli. The motivation for the skilled artisan in doing so is such that watermarks may be discretely embedded within the digital image, and may be used to indicate the origins and/or recipient of the digital image as taught by D’Ercoli at paragraph 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with D’Ercoli to reach the aforementioned advantage.
Regarding claim 3, Inata further discloses acquire destination information corresponding to the second external device; identify a compression technique corresponding to the destination information; compress the second image in accordance with the identified compression technique; and control the communication circuit to transmit the compressed second image to the second external device (paragraphs 39-42, 59, 87-92).
Regarding claim 4, Inata further discloses teaches generate processing result information according to the processing of the first image; and control the communication 
Regarding claim 6, Inata further discloses request the second external device to provide selected object processing information to identify object processing information in accordance with a selected processing technique; and receive, from the second external device, the selected object processing information technique (paragraphs 73-85).
Regarding claim 13, Combination of Inata with Barabash, Dhir, D’Ercoli and Kuroyanagi further teaches an electronic device (Inata, fig. 1), comprising: a memory (fig. 2); a camera (Inata, paragraph 29); a communication circuit (fig. 2); a display (fig. 2); and at least one processor (fig. 2) electrically connected to the memory, the camera, the communication circuit, and the display, wherein the memory includes instructions that cause, when executed, the at least one processor to: control the camera to acquire a first image (Dhir, paragraph 39), set an external electronic device to which the first image is to be transmitted (Inata, paragraphs 73-85), identify policy or attribute information about image processing required by the external electronic device (Barabash, paragraphs 26-36, 46-52), generate a second image by correcting the first image to a second image, based on the identified policy or attribute information (Dhir, paragraphs 31-32, 41-48), insert a digital mark  warranting that the correction on the first image is performed to the second image (D’Ercoli, paragraph 6, identifying the modified first region of interest within the watermarked electronic image, the modified first region of interest including the first electronic representation of the coded information, and identifying the modified second region of interest within the watermarked electronic image, the modified second region of interest including the second electronic representation of the part of the outer surface of the object; determining a first marked descriptor from the modified first region of interest identified and determining a second marked descriptor from the modified second region of interest identified; attempting to retrieve a second extracted mark from the first marked descriptor; attempting to retrieve a first extracted mark from the second marked descriptor; comparing the first extracted mark to the first original mark, and if the first extracted mark does not equal the first original mark and comparing the first original descriptor to the first marked descriptor to identify modifications within the modified first region of interest of the watermarked electronic image received at the second point in time) in accordance with the identified policy or attribute information required by the external electronic device (Kuroyanagi, paragraph 167, figs, 16-20, note that it is determined whether to encrypt the data or not and data is modified/encrypted in accordance with security setting preference of external destination device), wherein the digital mark is stored in specified form associated with at least one of the identified policy and the attribute information, and one of a first technique or a second technique (Kuroyanagi, paragraph 167, figs, 16-20, note that  encrypted data is stored in encryption form associated with security policy preference as identified by the external), and control the communication circuit to transmit the second image to the external electronic device (Barabash, paragraphs 46-52, Kwak, paragraph 147).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash and modified imaging techniques as taught by Dhir, digital watermarking techniques as taught by D’Ercoli and encryption policy preference techniques as taught by Kuroyanagi. The motivation for the skilled artisan in doing so is to defining and enforcing context-aware network service policies as taught by Barabash at paragraph 2 and to have a versatile image processing environment as taught by Dhir and such that watermarks may be 
Regarding claim 14, Inata with Dhir and D’Ercoli further teaches receive a user feedback regarding the second image; and transmit the second image to the external electronic device in response to the user feedback (Dhir, paragraphs 41-48) wherein the digital mark includes a form that is in accordance with the identified policy or attribute information (D’ercoli, paragraph 6).
Regarding claim 15, Inata with Dhir further teaches control the communication circuit to receive a user feedback regarding the second image; and correct the first image to a third image in response to the user feedback (Dhir, paragraphs 41-48).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include user feedback techniques as taught by Dhir. The motivation for the skilled artisan in doing so is to have a versatile image processing environment as taught by Dhir. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Dhir to reach the aforementioned advantage.
Regarding claim 17, Inata with Barabash teaches determine, based on the policy or attribute information, whether at least one object contained in the first image is 
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash. The motivation for the skilled artisan in doing so is for enforcing effective network service policies as taught by Barabash. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Barabash to reach the aforementioned advantage.
Regarding claim 18, Inata with Barabash teaches determine, based on the policy or attribute information, whether at least one object contained in the first image is selectable; when the at least one object is not selectable, acquire a correction technique for processing all the objects contained in the first image, based on the policy or attribute information; and generate the second image in which all the objects contained in the first image are processed with the correction technique (Barabash, paragraphs 26-36, 46-52).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include policy determining techniques as taught by Barabash. The motivation for the skilled artisan in doing so is for enforcing effective network service policies as taught by Barabash. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Barabash to reach the aforementioned advantage.

It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include transmitting techniques as taught by Barabash. The motivation for the skilled artisan in doing so is to performing improved communication with effective transmission as taught by Barabash. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Barabash to reach the aforementioned advantage.
Regarding claim 20, Inata with Dhir further teaches acquiring the first image via at least one of the camera, the communication circuit, or the memory (Dhir, paragraph 39, 50).
Regarding claim 21, Inata with Dhir further teaches generate segment correction information including information associated with image segments (Dhir, paragraph 39, 50).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include user feedback techniques as taught by Dhir. The motivation for the skilled artisan in doing so is to have a versatile image processing environment as taught by Dhir. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Dhir to reach the aforementioned advantage.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inata et al., US 2017/0344543 in view of Barabash et al., US 2016/0173535 further in view of Dhir, US 2012/0308139 further in view of D’Ercoli et al., US 2019/0043149 further in view of Kuroyanagi et al., US 2007/0180236 as applied above and further in view of Kim et al., US 2016/0277750.
Regarding claim 5, Inata discloses receive, from the first external device, the second image changed in accordance with the first technique or the third image changed in accordance with the second technique (paragraphs 73-85).
Inata fails to disclose receive the raw image from the first external device; control the communication circuit to transmit, to the first external device, the first or second technique for processing the received raw image.
However, Kim teaches receive the raw image from the first external device; control the communication circuit to transmit, to the first external device, the first or second technique for processing the received raw image (paragraphs 58-64).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include raw image determining techniques as taught by Kim. The motivation for the skilled artisan in doing so is to be able to perform the ISP on the image acquired through the image sensor for image capturing and temporarily store the image in a frame buffer as taught by Kim at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Kim to reach the aforementioned advantage.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al., US 2017/0344543 in view of Kim et al., US 2016/0277750 further in view of Dhir, US .
Regarding claim 7, Inata discloses an electronic device (device 2, fig. 1) comprising: a communication circuit (fig. 2); a memory (RAM, fig. 2); and at least one processor (CPU 11, fig. 2) functionally connected to the communication circuit and the memory, wherein the at least one processor (see fig. 2) is configured to: control the communication circuit to receive a request related to transmission of a first image from a first external device to a second external device (paragraphs 73-85), and when the attribute information satisfies a first specified condition, control the communication circuit to transmit a second image to the second external device (paragraphs 75-80).
Inata fails to disclose receive a first image from a first external device and control the memory to store the first image, control the communication circuit to receive a request related to transmission of a first image from a first external device to a second external device, based on the request, identify a raw image corresponding to the first image and attribute information associated with the second external device, and when the attribute information satisfies a first specified condition, generate a second image by modifying at least one object included in the raw image corresponding to the first image in accordance with a specific technique and control the communication circuit to transmit a second image to the second external device, 4Appl. No.: 16/219,052 Response dated: December 7, 2020Reply to Office Action of: October 9, 2020wherein the second image comprises the at least one object being modified by the specific technique, wherein, when the attribute information satisfies a second specified condition, the at least one processor is further configured to control the communication circuit to transmit the first image to the second external device, and wherein at least one object included in the raw image is not changed warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the specific technique required by the second external device, to the second image, and wherein the digital mark is stored in specified form associated with at least one of the specific technique and the attribute information.
However, Kim teaches based on the request, identify a raw image corresponding to the first image and attribute information associated with the second external device (paragraphs 58-64), wherein at least one object included in the raw image is modified in accordance with a specific technique (paragraphs 58-64), and wherein at least one object included in the raw image is not changed in accordance with the specific technique (paragraphs 58-64).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include raw image determining techniques as taught by Kim. The motivation for the skilled artisan in doing so is to be able to perform the ISP on the image acquired through the image sensor for image capturing and temporarily store the image in a frame buffer as taught by Kim at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Kim to reach the aforementioned advantage.
Inata and Kim fail to teach receive a first image from a first external device and control the memory to store the first image; generate a second image by modifying at least one object included in the raw image corresponding to the first image in accordance with a specific technique and control the communication circuit to transmit a second warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the specific technique required by the second external device, to the second image, and wherein the digital mark is stored in specified form associated with at least one of the specific technique and the attribute information.
However, Dhir teaches receive a first image from a first external device and control the memory to store the first image (fig. 6, 601 paragraphs 48-50, request is received related to an image transmitted externally which is to be saved); generate a second image by modifying at least one object included in the raw image corresponding to the first image in accordance with a specific technique (paragraphs 39, 50 when the image is enhanced compared to when image is not enhanced) and control the communication circuit to transmit a second image to the second external device (paragraph 39, when quality is insufficient (satisfying a first specified condition) then the image is enhanced, paragraph 50), 4Appl. No.: 16/219,052 Response dated: December 7, 2020Reply to Office Action of: October 9, 2020wherein the second image comprises the at least one object being modified by the specific technique, wherein, when the attribute information satisfies a second specified condition (paragraphs 39, 50, fig. 6, 611).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include raw image determining techniques as taught by Kim and modified imaging techniques as taught by Dhir. The motivation for the skilled artisan in doing so is to be able to perform the ISP on the image acquired through the image sensor for image 
Inata and Kim and Dhir fail to teach wherein the at least one processor is further configured to insert a digital mark warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed in accordance with the specific technique required by the second external device, to the second image, and wherein the digital mark is stored in specified form associated with at least one of the specific technique and the attribute information.
However, D’Ercoli teaches wherein the at least one processor (processing unit 702 with control unit 700, paragraph 64) is further configured to insert a digital mark warranting that the modification on the at least one object included in the raw image corresponding to the first image is performed to the second image (paragraph 6, identifying the modified first region of interest within the watermarked electronic image, the modified first region of interest including the first electronic representation of the coded information, and identifying the modified second region of interest within the watermarked electronic image, the modified second region of interest including the second electronic representation of the part of the outer surface of the object; determining a first marked descriptor from the modified first region of interest identified and determining a second marked descriptor from the modified second region of interest identified; attempting to retrieve a second extracted mark from the first marked descriptor; attempting to retrieve a first extracted mark from the second marked descriptor; comparing the first extracted mark to the first original mark, and if the first extracted mark does not equal the first original mark and comparing the first original descriptor to the first marked descriptor to identify modifications within the modified first region of interest of the watermarked electronic image received at the second point in time).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include raw image determining techniques as taught by Kim and modified imaging techniques as taught by Dhir and digital watermarking techniques as taught by D’Ercoli. The motivation for the skilled artisan in doing so is to be able to perform the ISP on the image acquired through the image sensor for image capturing and temporarily store the image in a frame buffer as taught by Kim at paragraph 6and to have a versatile image processing environment as taught by Dhir and such that watermarks may be discretely embedded within the digital image, and may be used to indicate the origins and/or recipient of the digital image as taught by D’Ercoli at paragraph 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Kim, Dhir and D’Ercoli to reach the aforementioned advantage.
Inata, Kim, Dhir and D’Ercoli fail to further teach having digital mark warranting that the modification is performed in accordance with the specific technique required by the second external device, and wherein the digital mark is stored in specified form associated with at least one of the specific technique and the attribute information.
However, Kuroyanagi teaches having a digital mark warranting that the modification is performed in accordance with the specific technique required by the second external device (paragraph 167, figs, 16-20, note that it is determined whether to encrypt the data or not and data is modified/encrypted in accordance with security setting preference of external destination device), and wherein the digital mark is stored in specified form associated with at least one of the specific technique and the attribute information (paragraph 167, figs, 16-20, note that  encrypted data is stored in encryption form associated with security policy preference attribute as required by the external destination device).
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include encryption policy preference techniques as taught by Kuroyanagi. The motivation for the skilled artisan in doing so is to be able to let the user not perform the same designation operations two times when encryption is required/not required in order to avoid burdensome operations as taught by Kuroyanagi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Kim, Dhir, D’Ercoli and Kuroyanagi to reach the aforementioned advantage.
Regarding claim 8, it recites similar features as claim 2, see rationale as applied above. 
Regarding claim 9, it recites similar features as claim 3, see rationale as applied above. 
Regarding claim 10, it recites similar features as claim 4, see rationale as applied above. 
Regarding claim 11, Inata in view of Kim teaches receive the raw image from the first external device (Kim, paragraphs 58-64); control the communication circuit to transmit, to the first external device, a specific technique corresponding to the first or second specified condition for processing the received raw image; and receive, from the first external device, the second image changed in accordance with the specific technique 
It would have been advantageous to modify the electronic apparatus as disclosed by Inata to include raw image determining techniques as taught by Kim. The motivation for the skilled artisan in doing so is to be able to perform the ISP on the image acquired through the image sensor for image capturing and temporarily store the image in a frame buffer as taught by Kim at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Inata with Kim to reach the aforementioned advantage.
Regarding claim 12, it recites similar features as claim 6, see rationale as applied above. 
Conclusion   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak, WO 2019/017627 – teaches that the image forming apparatus may determine whether encrypted data may be transmitted or received between the image forming apparatus and one or more external devices, and determine a defect in security set to the image forming apparatus based on the determination, paragraph 93-94, 145-148.
Gibbon et al., US 2016/0163029 – teaches performing dynamic image processing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672